DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 22 October 2021.

Response to Amendment
Claim 14 has been amended. Claims 14-18 are pending. Claims 1-13 and 19-20 remain withdrawn from consideration. It is noted that the previous action (Non-Final Rejection filed on 7 May 2021) misstates the withdrawn claims (p.2).
In response to the amendments to the claims, the objections thereto presented in the previous action are withdrawn.

Response to Arguments
Applicant’s argument, see Remarks, filed 22 October 2021, with respect to the rejections of claims 14-18 under 35 USC 112(b) has been fully considered (p. 5/7, “Regarding”) and is persuasive. The rejections of the claims have been withdrawn. 
Regarding Applicant’s argument regarding the rejection of claim 14 under 35 USC 102, Applicant’s argument (Remarks, p. 6/7, “Although”) is also persuasive. The rejections of claims 14-18 have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 and 19-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-13 and 19-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-13.
Cancel claims 19-20.

REASONS FOR ALLOWANCE
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 14-18. The concept of a method for fabricating a nanocomposite comprising the steps of:
depositing an oxide in the pores of a mesoporous oxide; and
further treating the resulting material with vapor, liquid, or supercritical CO2 comprising an azole-based compound, a carboxylate based compound, or a combination thereof (claim 14) is considered to define patentable subject matter over the prior art.

The closest prior art is regarded to be Drobek et al. (2015, An innovative approach for the preparation of confined ZIF-8 membranes by conversion of ZnO ALD layers. Journal of Membrane Science, 475, 39-46), which discloses an approach for the synthesis of ZIF-8-based nanocomposite membranes (Abstract) wherein an ultrathin ZnO layer is deposited on α-alumina tubular supports (i.e., fabricating a nanocomposite by depositing an oxide in the pores of a porous oxide) (p. 40, col. 1, “In this”; col. 2, sections 2.1 and 2.2) and wherein, after deposition, the supports are treated with a solution of 2-methyl imidazole (p. 40, col. 2, section 2.3) (i.e., further treating the resulting material with liquid comprising an azole-based compound). However, Drobek teaches tubular supports having pores of sizes of 0.2 μm, 0.8 μm, and 10 μm (p. 40, col. 2, section 2.1), sizes which are too large to be construed as mesoporous by the skilled practitioner (Remarks, p. 6/7, paras. 1 and 2). Therefore, Drobek does not teach or suggest a membrane formed by the deposition of an oxide in the pores of a mesoporous oxide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772